DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 25 January 2021. As directed by the amendment: claims 1 and 11 have been amended. Thus claims 1-3 and 5-11 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 25 January 2021 with respect to claim 1 have been fully considered but they are not persuasive.
While the examiner agrees that the “frangible label” of Imbert fails to teach the amended limitation of “the outer skirt and the inner skirt are part of the rigid outer cap”, the examiner respectfully disagreed that the deficiency cannot be made up with the teachings of Okihara. Regarding the argument that Okihara “fails to teach or suggest a tip cap assembly having a rigid outer cap with both an inner skirt and an outer skirt, wherein ‘the inner skirt extends beyond the proximal member of the outer skirt in a proximal direction, and the outer skirt and the inner skirt are part of the rigid outer cap’”, the device of Imbert teaches the inner skirt extends beyond the proximal member of the outer 
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Okihara et al. (US 2015/0011936 A1).
Regarding claim 1, Imbert discloses a tip cap assembly (Fig 8) to close a fluid passageway (24 Fig 1) extending through a tip (122 Fig 8) of a container (112 Fig 8) of a medical injection system (Fig 8), the tip cap assembly comprising: a rigid outer cap (58 Fig 8) comprising an inner skirt (the part of outer cap 58 with threads) extending proximally and having an outer threaded surface (82 Fig 6), and an elastomeric inner cap (56 Fig 8) arranged within the outer cap, the elastomeric inner cap having a protrusion extending proximally and adapted to close the fluid passageway (See Fig 8, a piece of the elastomeric inner cap 56 protrudes into the fluid passageway), wherein: the rigid outer cap further comprises an outer skirt (86 Fig 8) extending proximally and around the inner skirt so as to define an (Fig 8), the outer skirt comprises a proximal member (See Fig 8, the part of 86 adhesively applied to the luer collar 144), the inner skirt extends beyond the proximal member of the outer skirt in a proximal direction (Fig 8), and the inner skirt is part of the rigid outer cap (See threaded section integral with cap 58 Fig 8, Col 4 lines 64-68). However, Imbert fails to disclose the proximal member having a projection extending inwardly or a recess depressed outwardly and wherein the outer skirt is part of the rigid outer cap. 
Okihara et al. teaches a proximal member (8 Fig 4) having a projection (81 Fig 4) extending inwardly and wherein the outer skirt (75 Fig 4) is part of the rigid outer cap (5 Fig 3, integrally formed [0069]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Imbert to have a proximal member having a projection as taught by Okihara et al. since such a modification is the result of a simple substitution of one known element (tamper evident tearable label adhesively applied) for another (tamper evident ring with projection extending from the rigid outer cap) to achieve a predictable result (confirm that the device has been used/tampered with upon removal of the cap). Additionally, manufacturing the outer skirt as integral with the rigid outer cap as taught by Okihara et al. instead of as a separate component made of a different material can simplify the manufacturing process, reducing time and costs.
Regarding claim 2, modified Imbert teaches the tip cap assembly of claim 1. Okihara et al. further teaches wherein the proximal member (8 Fig 4) is connected to the outer skirt (75 Fig 4) by a weakened portion (91 Fig 5). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Imbert to include the limitations as taught by Okihara et al. to provide sufficient structure to break the proximal member with projections off of the outer skirt.
Regarding claim 3, modified Imbert teaches the tip cap assembly of claim 2. Okihara et al. further teaches wherein the proximal member (8 Fig 3), the outer skirt (75 Fig 3) and the weakened portion (9 Fig 3) are integrally formed with each other [0069].
Regarding claim 5, Imbert discloses a medical injection system (Fig 8) comprising: a container including a longitudinal barrel (112 Fig 8), a tip (122 Fig 8) projecting distally from the barrel and provided with a fluid passageway (24 Fig 1) extending through the tip, and a collar (144 Fig 8) extending around the tip, the collar having an internal threaded surface (Fig 8) facing an external surface of the tip. Modified Imbert teaches the tip cap assembly of claim 1 (See rejection of claim 1 above) which is screwed onto the collar in cooperation between the outer threaded surface of the outer cap and the internal threaded surface of the collar so as to close the fluid passageway (Fig 8). Modified Imbert further teaches wherein the proximal member of the outer skirt retains the outer cap onto the collar at a predetermined position relative to each other (See Fig 8), and a longitudinal gap is provided between a distal end of the collar and a proximal end of the groove when the outer cap is retained onto the collar by the proximal member (See annotated Fig 8 below). 
    PNG
    media_image1.png
    771
    843
    media_image1.png
    Greyscale

Regarding claim 6, modified Imbert teaches the medical injection system of claim 5. Okihara et al. further teaches wherein the collar has a complementary shape (Fig 4, “Proximal end side of the grooves 63” [0039]) to the projection (81 Fig 4) formed on the proximal member of the outer skirt. 
Regarding claim 7, modified Imbert teaches the medical injection system of claim 6. Okihara et al. further teaches wherein the collar has a recess or protrusion (Fig 4, “Proximal end side of the grooves 63” [0039]) engaged with the protrusion (81 Fig 4) of the proximal member.
Regarding claim 8, modified Imbert teaches the medical injection system of claim 5. Imbert further teaches wherein the collar and the container are integrally formed with each other (Col 6 Lines 43-44).
Regarding claim 10, modified Imbert teaches the medical injection system of claim 5. Imbert further teaches wherein the proximal member has an annular shape around the collar (Col 6 Lines 57-59).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Okihara et al. (US 2015/0011936 A1) and Carrel et al. (WO 2015/055608 A1).
Regarding claim 9, modified Imbert teaches the medical injection system of claim 5. However, fails to disclose wherein an inner surface of the inner skirt of the outer cap is in contact with the external surface of the tip of the container.
Carrel et al. teaches wherein an inner surface (44a Fig 7) of the inner skirt of the outer cap is in contact with the external surface of the tip of the container (16 Fig 7). It would have been obvious to one of ordinary skill at the time of effective filing for an inner surface of the inner skirt of the outer cap of modified Imbert to be in contact with the external surface of the tip of the container as taught by Carrel et al. because it “ensures the circumferential sealing of the lateral wall 16 of the distal tip 13 and allows the sterile maintenance of the cavity 41a of the tip assembly 30 and therefore the projecting tip (Page 17 Lines 18-34)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Roedle et al. (US 2013/0338603 A1).
Regarding claim 11, Imbert discloses a process for producing a medical injection system, the medical injection system comprising a container (112 Fig 8) formed with a fluid passageway (24 Fig 1) extending4TT8076.DOCxPage 3 of 9Application No. 16/317,065 Paper Dated: August 26, 2020through a distal tip (122 Fig 8) of the container and a tip cap assembly (Fig 8) adapted to close the fluid passageway, the container comprising a collar (144 Fig 8) extending around the tip, the tip cap assembly comprising an inner skirt (the part of outer cap 58 with threads) extending proximally and an outer skirt (86 Fig 8) extending around the inner skirt so as to form an annular groove between the inner skirt and the outer skirt (Fig 8), wherein the inner skirt extends beyond the outer skirt in a proximal direction (Fig 8), and further wherein the inner skirt is part of the tip cap assembly (See threaded section integral with cap 58 Fig 8, Col 4 lines 64-68), the process comprising: screwing the tip cap assembly onto the collar such that the collar is introduced to the groove until the tip cap assembly reaches a predetermined position relative to the collar so as to form a longitudinal gap between a distal end of the collar and a proximal end of the groove (Col 6 Lines 44-47 “Cap assembly 54, as identified and described above is threadedly engaged with luer collar 144 such that elastomeric inner cap 56 sealingly engages tip 122 of syringe barrel 112.”, Fig 8 shows the inner cap sealingly engaging the syringe barrel while a longitudinal gap remains between a distal end of the collar and a proximal end of the groove). However, Imbert fails to disclose wherein the outer skirt is part of the tip cap assembly that is screwed onto the collar.
Roedle et al. teaches wherein the outer skirt (11 & 15 Fig 1) is part of the tip cap assembly (3 Fig 1) that is placed onto the collar (13 Fig 1). Roedle et al. teaches the outer skirt comprises a proximal member (15 Fig 1) having a projection (19 Fig 1) extending inwardly and wherein the outer skirt (11 & 15 Fig 1) is part of the tip cap assembly (3 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the outer skirt of Imbert to be part of the tip cap assembly as taught by Roedle et al. since such a modification is the result of a simple substitution of one known element (tamper evident tearable label adhesively applied) for another (tamper evident ring with projection extending from the rigid outer cap) to achieve a predictable result (confirm that the device has been used/tampered with upon removal of the cap). Additionally, manufacturing the outer skirt as integral with the rigid outer cap as taught by Roedle et al. instead of as a separate component made of a different material can simplify the manufacturing process, reducing time and costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/21/2021